Name: Commission Regulation ( EEC ) No 506/92 of 28 February 1992 on transitional measures regarding the total acidity content of wines produced in Spain and released to the Spanish market for 1992
 Type: Regulation
 Subject Matter: beverages and sugar;  consumption;  Europe
 Date Published: nan

 No L 55/7729 . 2. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 506/92 of 28 February 1992 on transitional measures regarding the total acidity content of wines produced in Spain and released to the Spanish market for 1992 Whereas there should be a gradual process of alignment with the total acidity contents of table wines from the other Member States ; whereas, therefore, the derogation should be restricted to Part B of Region 6 as provided for in Article 1 (4) of Commission Regulation (EEC) No 3720/91 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal ('), and in particular Article 90 thereof, whose period of validity has been extended to 31 December 1992 by Council Regulation (EEC) No 4007/87 (2), as last amended by Regulation (EEC) No 477/92 (3), Whereas a table wine must have a total acidity content, expressed as tartaric acid, of not less than 4,5 grams per litre in accordance with point 13 of Annex I to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (4), as last amended by Regulation (EEC) No 1734/91 (*) ; whereas Article 127 of the Act of Accession of Spain and Portugal lays down that, until 31 December 1990, table wines produced in Spain and released on the Spanish market may have a total acidity content of not less than 3,5 grams per litre ; whereas the conditions justifying this derogation are connected, in addition to the climatic conditions, with the structure of the wine sector, the deve ­ lopment of which is relatively slow ; HAS ADOPTED THIS REGULATION : Article 1 Until 31 December 1992, table wines produced in Part B of Region 6 in Spain, as referred to in Article 1 (4) of Regulation (EEC) No 3720/91 and released on the Spanish market may have a total acidity content, expressed as tartaric acid, of not less than 3,5 grams per litre . Whereas, in order to avoid serious imbalance on the market for table wine in Spain, provision should be made for a derogation in respect of the total acidity content of table wine produced and placed on the market in Spain ; whereas Commission Regulation (EEC) No 2276/91 (6) made provision for a similar derogation until 31 December 1991 ; whereas, for the same reasons, that derogation should be extended and its effect limited to 31 December 1992 : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 302, 15. 11 . 1985, p. 9 . (2) OJ No L 378, 31 . 12 . 1987, p. 1 . (3) See page 1 of this Official Journal. (4) OJ No L 84, 27. 3. 1987, p . 1 . 0 OJ No L 163, 26. 6. 1991 , p. 6 . 0 OJ No L 208, 30. 7. 1991 , p. 47. O OJ No L 351 , 20 . 12. 1991 , p. 27.